Exhibit 10.76

 

Non-Employee Director Grantee:                  

Grant Date:                  

Number of Contingent Option Shares:                  

Exercise Price Per Share: $               

 

CONTINGENT STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of the grant date set forth above (the “Grant Date”),
is made by and between Rockwell Medical, Inc., a Michigan corporation (the
“Company”), and the individual set forth above, who is a director of the Company
(the “Optionee”). Any capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Company’s 2018 Long Term Incentive Plan
(the “Plan”).

 

WHEREAS, the Plan was approved and adopted by the Company’s Board of Directors
(the “Board”) on January 29, 2018, subject to the approval of the Plan by the
Company’s shareholders at the Company’s 2018 annual shareholders meeting
(“Annual Meeting”);

 

WHEREAS, contingent upon the approval of the Plan by the Company’s shareholders
at the Annual Meeting, the Company wishes to afford the Optionee the opportunity
to purchase shares of its common stock (the “Common Stock”) pursuant to the
terms and conditions of this Agreement and the Plan, the terms of which are
hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee and the Board have determined that it would be in the
best interest of the Company and its shareholders to grant this Option provided
for herein to the Optionee as an incentive for increased efforts during his or
her term as a director of the Company, have approved the grant of this Option on
the Grant Date and have advised the Company thereof and instructed the
undersigned officer to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

OPTION GRANT

 

1.1.                            Grant of Options.  For good and valuable
consideration, on and as of the date hereof, the Company grants to the Optionee
a Nonqualified Stock Option to purchase the number of shares of Common Stock set
forth above upon the terms and conditions set forth in this Agreement (this
“Option”).

 

1.2.                            Contingency of Options.  The granting of this
Option hereunder is expressly contingent upon the approval of the Plan by the
Company’s shareholders at the Annual Meeting.  If the Company’s shareholders do
not approve the Plan at the Annual Meeting, this Option granted hereunder shall
not be exercisable and shall be null and void.

 

1.3                               Exercise Price.  Subject to Section 2.1, the
exercise price of the shares of Common Stock covered by this Option shall be the
price per share set forth above without commission or other charge (which is the
Fair Market Value per share of the Common Stock on the Grant Date).

 

--------------------------------------------------------------------------------


 

ARTICLE II

ADJUSTMENTS

 

2.1.                            Adjustments to Option.  In the event of a
merger, reorganization, consolidation, recapitalization, dividend or
distribution (whether in cash, shares or other property), stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Common Stock or the value thereof, such adjustments and
other substitutions shall be made to this Option as the Committee, in its sole
discretion, deems equitable or appropriate, including adjustments in the number,
class, kind and exercise price of securities subject to this Option (including,
if the Committee deems appropriate, the substitution of similar options to
purchase the shares of another company, as the Committee may determine to be
appropriate in its sole discretion).

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

3.1.                            Exercisability of Option.

 

(a) This Option shall vest and become exercisable as to 100% of the shares of
Common Stock subject to this Option on the first anniversary of the Grant Date
(the “Vesting Date”) so long as the Optionee is then continuing to serve as a
director through such date. If the Optionee’s service as a director terminates
prior to the Vesting Date, then this Option shall terminate and shall not be
exercisable.  If the Optionee’s service as a director terminates after the
Vesting Date for any reason, then this Option shall continue to be exercisable
until the expiration date of this Option. Notwithstanding the foregoing, if the
Optionee’s service as a director terminates after the Grant Date and prior to
the Vesting Date, the Committee shall have the discretion to vest all or any
portion of this Option and all or any such portion so vested of this Option
shall continue to be exercisable until the expiration date of this Option.

 

(b) Notwithstanding (a), this Option shall become immediately vested and
exercisable as to 100% of the shares of Common Stock subject to such Option if
the Optionee ceases to be a director due to Optionee’s death or Disability prior
to the Vesting Date.

 

3.2                               Change in Control.  Upon a Change in Control,
this Option shall be treated in accordance with the terms of Section 10.2 of the
Plan.

 

3.3.                            Expiration Date.  This Option shall expire, and
shall be unexerciseable after, the tenth anniversary of the Grant Date.

 

ARTICLE IV

EXERCISE OF OPTION

 

4.1.                            Person Eligible to Exercise.  During the
lifetime of the Optionee, only the Optionee may exercise this Option or any
portion thereof. After the death of the Optionee, any exercisable portion of
this Option may, prior to the time when this Option becomes unexercisable under
Section 3.3, be exercised by his or her personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

 

2

--------------------------------------------------------------------------------


 

4.2.                            Partial Exercise.  Any exercisable portion of
this Option or the entire Option, if then wholly exercisable, may be exercised
in whole or in part at any time prior to the time when this Option becomes
unexercisable under Section 3.3 of this Agreement; provided, however, that any
partial exercise shall be for whole shares of Common Stock only.

 

4.3.                            Manner of Exercise.  The exercise price for
shares of Common Stock to be acquired upon exercise of this Option shall be paid
in full in any manner permitted by the Plan.

 

4.4.                            Conditions to Issuance of Stock.  The Company
shall not be required to issue or deliver any stock purchased upon the exercise
of this Option or portion thereof prior to fulfillment of all of the following
conditions:

 

(a)                                 The obtaining of approval or other clearance
from any state or federal governmental agency or Stock Exchange which the
Committee shall, in its reasonable and good faith discretion, determine to be
necessary or advisable; and

 

(b)                                 The receipt by the Company of such assurance
of compliance with federal and state securities laws as it may deem necessary or
advisable.

 

4.5.                            Rights as Shareholder.  Optionee shall not be,
nor have any of the rights or privileges of, a shareholder of the Company in
respect of any shares purchasable upon the exercise of this Option or any
portion thereof unless and until a certificate or certificates representing such
shares shall have been issued by the Company to the Optionee or a book entry
representing such shares has been made and such shares have been deposited with
the appropriate registered book-entry custodian.  The Company shall not be
liable to the Optionee for damages relating to any delay in issuing shares or a
stock certificate to Optionee, any loss of a certificate, or any mistakes or
errors in the issuance of shares or a certificate to Optionee.

 

4.6.                            Withholding.  To the extent applicable, the
Company shall have the right to withhold from Optionee’s compensation or to
require Optionee to remit sufficient funds to satisfy applicable withholding tax
obligations upon the exercise of this Option. Subject to the limitations in
Section 11.5 of the Plan, Optionee may, in order to fulfill the withholding
obligation, make payment to the Company in any manner permitted under
Section 11.5 of the Plan.  The Company shall not withhold from the exercise of
this Option more shares than are necessary to meet the established tax
withholding requirements of federal, state and local obligations and pay the
exercise price of this Option.  The Company shall be authorized to take any such
action as may be necessary, in the opinion of the Company’s counsel, to satisfy
the Company’s obligations for payment of such taxes.

 

ARTICLE V

MISCELLANEOUS

 

5.1.                            Option Not Transferable.  Neither this Option
nor any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal

 

3

--------------------------------------------------------------------------------


 

or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution, or transfers to which the Committee has given prior
written consent subject to the conditions set forth in Section 11.3(a) of the
Plan.

 

5.2.                            Notices.  Any notice to be given under the terms
of this Agreement to the Company shall be addressed to the Company in care of
its Secretary, and any notice to be given to the Optionee shall be addressed to
him or her at the address stated in the Company’s records. By a notice given
pursuant to this Section 5.2, either party may hereafter designate a different
address for notices to be given to the party. Any notice, which is required to
be given to the Optionee, shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of his or her status and address by written notice under
this Section 5.2. Any notice shall have been deemed duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or when delivered personally to the Secretary
or Optionee.

 

5.3.                            Amendment.  Subject to Section 2.1 of this
Agreement and the terms of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto if such amendment would adversely affect
Optionee.  Any such amendment shall specifically state that it is amending this
Agreement.

 

5.4.                            Governing Law.  The laws of the State of
Michigan shall govern the interpretation, validity and performance of the terms
of this Agreement regardless of the law that might be applied under principles
of conflicts of laws.

 

5.5                               Plan Terms Control.  In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control, it being understood that variations in this Agreement from terms set
forth in the Plan shall not be considered to be in conflict if the Plan permits
such variations.

 

[Signatures on next page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

[Name]

 

5

--------------------------------------------------------------------------------